UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-3493 American Federation of Labor and Congress of Industrial Organizations Housing Investment Trust* (Exact name of registrant as specified in charter) 2401 Pennsylvania Avenue, N.W., Suite 200 Washington, D.C. 20037 (Address of principal executive offices)(Zip code) Kenneth G. Lore, Esq. Katten Muchin Rosenman LLP 2treet, N.W., North Tower Suite 200 Washington, DC 20007 (Name and address of agent for service) (202) 331-8055 (Registrant’s telephone number, including area code) Date of fiscal year end: December 31 Date of reporting period: July 1, 2014 - June 30, 2015 *This filing relates solely to Series A—AFL-CIO Housing Investment Trust Item 1.Proxy Voting Record. The AFL-CIO Housing Investment Trust (“Trust”) was the sole shareholder of Building America CDE, Inc. and considered matters at one shareholder meeting during the most recent twelve-month period ended June 30, 2015.Representatives of the Trust appeared in person at the meeting and voted as follows: Issuer:Building America CDE, Inc. Meeting Date:February 10, 2015 TICKER:NoneSECURITY ID (CUSIP):None Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director Eric W. Price Issuer For For Elect Director Stephanie Wiggins Issuer For For Elect Director Thalia B. Lankin Issuer For For Elect Director Rod DuChemin Issuer For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the AFL-CIO Housing Investment Trust has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AFL-CIO HOUSING INVESTMENT TRUST /sStephen Coyle Stephen Coyle Chief Executive Officer (Principal Executive Officer) Date:August 27, 2015 /s Erica Khatchadourian Erica Khatchadourian Chief Financial Officer (Principal Financial Officer) Date:August 27, 2015
